Title: To Alexander Hamilton from Jeremiah Olney, 23 September 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 23rd. Septr. 1793
Sir

I have experienced Great anxiety on account of your late alarming indisposition but am now happily relieved in perusing your Letter of the 11th Instant addressed to the Medical Society, announcing your recovery from the malignant Fever prevalent in Philadelphia to which many worthy Citizens have Fallen victims. Permit me Sir to congratulate you on the happy recovery of your Health, an event so Deeply Interesting to america & respectfully to assure you, that I most Sincerely hope a Life so distinguished and essentially usefull to the Nation (as your’s has proved) may under Divine providence be long very long preserved. I regret Sir, the necessity I am under of Acquainting you, that Mr. Channing, the District Attorney Deceased on Friday evening last, after a long & Distressing Illness—in him the Public have lost a Worthy and usefull member of Society, and to his Family it is irreparable.
The Suits of Welcome Arnold and Edward Dexter now pending before the Superiour of this State against me in the Case of the Brigantine Neptune, will be brought before the adjourned Court which meets in this Town on the ninth day of Octr. next, but the unfortunate event of Mr. Channings Death, will induce me to move for a Continuance of the Suits to the Term in March next, as I do not think myself (Under the present Circumstances of the Case) Authorized to engage new Councill and to Enter upon a Defense of those Suits without your particular advice on the Subject.
I am &c.

J. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.

